          Case 1:18-cv-10340-DJC Document 83 Filed 04/12/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

CENTRO PRESENTE, a membership             )
organization, et al.,                     )
                                          )
        Plaintiffs,                       )
                                          )
        v.                                )                 Case No. 1:18-cv-10340 (DJC)
                                          )
DONALD J. TRUMP, President of the United  )
States, in his official capacity, et al., )
                                          )
        Defendants.                       )
___________________________________________

                                    NOTICE OF APPEARANCE

        Pursuant to Local Rule 83.5.2(a), please take notice that Kevin Snell of the United States

Department of Justice, Civil Division, has entered an appearance on behalf of all Defendants in

the above-captioned matter. Adam Kirschner remains the attorney for Defendants authorized to

receive all notices in this case.

 Dated: April 12, 2019,                             Respectfully submitted,

                                                    JOSEPH H. HUNT
                                                    Assistant Attorney General

                                                    JOHN R. TYLER
                                                    Assistant Branch Director

                                                    /s/ Kevin Snell
                                                    KEVIN SNELL
                                                    NY Bar
                                                    Trial Attorney
                                                    United States Department of Justice
                                                    Civil Division, Federal Programs Branch
                                                    1100 L Street NW, Room 12510
                                                    Washington, DC 20530
                                                    Tel.: (202) 305-0924
                                                    Fax: (202) 616-8460
                                                    E-mail: kevin.snell@usdoj.gov

                                                    Mailing Address:
Case 1:18-cv-10340-DJC Document 83 Filed 04/12/19 Page 2 of 3



                                  Post Office Box 883
                                  Washington, D.C. 20044

                                  Courier Address:
                                  1100 L Street NW, Room 12510
                                  Washington, D.C. 20005




                              2
          Case 1:18-cv-10340-DJC Document 83 Filed 04/12/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the Court’s CM/ECF system will be
served electronically to the registered participates as identified on the Notice of Electronic Filing.

                                                              /s/ Kevin Snell
                                                              KEVIN SNELL
